t c memo united_states tax_court walter r and marilyn k easter petitioners v commissioner of internal revenue respondent docket no filed date walter r and marilyn k easter pro_se allan d hill for respondent memorandum opinion raum judge the commissioner determined a dollar_figure deficiency in petitioners' federal income taxes there are two issues for consideration whether a settlement payment of dollar_figure and an incentive payment of dollar_figure paid_by state farm insurance_company to petitioner marilyn k easter to encourage her to settle her sex discrimination claim in a class action suit brought under title vii of the civil rights act of u s c sec 2000e et seq are excludable from petitioners' gross_income pursuant to sec_104 and whether petitioners are entitled to deduct dollar_figure in legal fees relating to the state farm settlement as a trade_or_business expense or as a miscellaneous itemized_deduction at the time of the filing of their petition petitioners walter r and marilyn k easter resided in pleasanton california walter easter is involved as a petitioner herein solely because he filed a joint income_tax return with his wife marilyn k easter references to petitioner in the singular will be to marilyn k easter petitioner whose maiden name was marilyn brent was employed by state farm insurance_company from date through date she was a claimant in a class action suit filed in the district_court for the northern district of california entitled kraszewski v state farm gen ins co fair empl prac bna cas n d cal hereinafter the class action suit on date petitioner filled out a document entitled initial claim form that was used by the law firm of farnsworth saperstein seligman hereinafter referred to as the saperstein firm to evaluate her claim during april unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the saperstein firm provided petitioner with a document entitled overview of final claimant selection process on date mrs easter filed a final claim form with state farm in date the saperstein firm representing the plaintiffs and state farm entered into a consent decree regarding monetary relief instatement relief and notice hereinafter referred to as the consent decree in order to facilitate resolution of the remaining claims the consent decree limited damages available to class members to back pay front pay prejudgment_interest postjudgment interest and reasonable attorneys sic fees and costs the consent decree also provides the manner in which the available damages will be calculated on date district_court judge eugene lynch sent a document entitled communication of state farm's settlement offer to all claimants including mrs easter that had attached various documents describing state farm's settlement offer included in the documents attached was the master settlement agreement dated date entered into by the saperstein firm and state farm's attorneys on date petitioner signed a settlement agreement and general release in exchange for dollar_figure plus additional payments of up to dollar_figure conditioned upon the percentage of claimants who settled petitioner agreed to release state farm from any claim of any and every kind based on any federal state or local law as well as any and all claims arising out of or relating to any alleged discriminatory improper or unlawful act or omission of state farm the dollar_figure settlement represented percent of the full value of petitioner's dollar_figure claim the full value of the claim was calculated based on back pay as a state farm agent accrued from the year of the challenged appointment to date plus six months of front pay from that date forward during the taxable_year state farm paid dollar_figure in settlement of mrs easter's claim in the class action suit and an incentive payment in the amount of dollar_figure both in accordance with the master settlement agreement and the settlement agreement and general release of the dollar_figure total amount dollar_figure was retained by class counsel as legal fees and the remainder was received by mrs easter on date the saperstein firm sent mrs easter its check for dollar_figure that represented her share of the settlement proceeds from her state farm claim less dollar_figure taxes withheld sec_104 allows a taxpayer to exclude from gross_income the amount of any damages received whether by suit or agreement and whether as lump sum or periodic_payments on account of personal injuries or sickness in 504_us_229 the taxpayers brought a sex discrimination claim under title vii of the civil rights act of against their employer the parties eventually reached a settlement in which the employees would receive varying amounts based on length of service and rate of pay the employer withheld federal income taxes on the amounts received by the taxpayers id pincite the taxpayers sought refunds of the withheld taxes on the ground that the settlement amounts were excludable under sec_104 as damages received on account of personal injuries or sickness id pincite the supreme court held that the nature of the claim underlying the taxpayers' settlement awards controlled the excludability of the settlements under sec_104 id pincite the court noted that title vii under the civil rights act limited available remedies to backpay injunctions and other equitable relief id pincite the court further stated that the remedy correspondingly consists of restoring victims through backpay awards and injunctive relief to the wage and employment positions they would have occupied absent the unlawful_discrimination nothing in this remedial scheme purports to recompense a title vii plaintiff for any of the other traditional harms associated with personal injury such as pain and suffering emotional distress harm to reputation or other consequential damages id pincite since the taxpayers could receive under title vii only wages which they otherwise would have paid taxes upon in the normal course the court held that title vii did not redress a tort-like personal injury within the meaning of sec_104 and the applicable regulations id pincite accordingly the settlement amounts received by the taxpayers were not excludable from gross_income under sec_104 id pincite like the taxpayers in burke petitioner brought a sex discrimination claim under title vii of the civil rights act of against her employer as in burke petitioner eventually settled her claim the settlement agreement and general release provides the approximate full value of claimant's claim under the consent decree damage formula as of date is dollar_figure which represents back pay as a state farm agent accrued from the year of the challenged appointment to date plus six months of front pay from that date forward the settlement amount of dollar_figure offered to petitioner represented percent of the estimated consent decree value of her claim according to burke since the damages available to petitioner as a title vii claimant consisted of only wages which would otherwise be taxable the settlement amount she received does not constitute damages received on account of personal injuries id pincite thus it is not excludable under sec_104 in date the civil rights act of became law 511_us_244 in addition to the traditional remedies of backpay and injunction the new act allows the plaintiff to recover compensatory and punitive_damages it also gives the right to a jury trial id pincite the supreme court held that those amendments did not continued petitioners have not differentiated between the settlement award and the incentive payment they contend that the entire amount is excludable in berst v commissioner tcmemo_1997_ we held that an incentive payment made to another claimant in the same class action suit kraszewski v state farm gen ins co was received contingent upon the signing of the release making the incentive amount bargained-for consideration there is nothing that distinguishes the present case thus the incentive payment is also includable in gross_income in the notice_of_deficiency the commissioner allowed petitioners to deduct their legal fees as a miscellaneous itemized_deduction petitioners have not contested this treatment except to the extent that they have argued that the entire award should be excluded from gross_income pursuant to sec_104 based on our holding above we conclude that petitioners must be treated as having conceded this issue due to a concession by respondent decision will be entered under rule continued apply retroactively id pincite thus petitioner's title vii claim and its potential exclusion under sec_104 must be considered in light of the act under which she sued clark v commissioner tcmemo_1997_156 since burke also involved the application of sec_104 to a settlement award under title vii of the act its result is squarely on point for this case
